60 F.3d 833NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Clinton C. HOWARD, Jr., Plaintiff-Appellant,v.Michael HENNESSEY, Sheriff, Defendant-Appellee.
No. 94-16243.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's denial of Clinton C. Howard, Jr.'s motion for attorney's fees under 42 U.S.C. Sec. 1988.  Attorney's fees are not awardable to pro se litigants.  Gonzalez v. Kangas, 814 F.2d 1411, 1412 (9th Cir. 1987).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3